                         THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DISTRICT

UNITED STATES OF AMERICA,
                                                      NO. 1:20-CR-000183-RJJ
                           Plaintiff,
              v.                                      ORDER APPOINTING JULIE DE
                                                      ALMEIDA AS COORDINATING
ADAM DEAN FOX,                                        DISCOVERY ATTORNEY
BARRY GORDON CROFT, JR.,
TY GERARD GARBIN,
KALEB JAMES FRANKS,
DANIEL JOSEPH HARRIS, and
BRANDON MICHAEL-RAY CASERTA,

                       Defendants.
__________________________________/



            ORDER APPOINTING COORDINATING DISCOVERY ATTORNEY

        It is hereby ORDERED that Julie de Almeida is appointed as Coordinating Discovery

 Attorney for court-appointed defense counsel.

        The Coordinating Discovery Attorney shall oversee any discovery issues that are

 common to all the defendants. Her responsibilities will include:

        •   Managing and, unless otherwise agreed upon with the Government, distributing
            discovery produced by the Government and relevant third-party information common
            to all defendants;

        •   Assessing the amount and type of case data to determine what types of technology
            should be evaluated and used so duplicative costs are avoided and the most efficient
            and cost-effective methods are identified;

        •   Acting as a liaison with federal prosecutors to ensure the timely and effective
            exchange of discovery;

        •   Identifying, evaluating, and engaging third-party vendors and other litigation support
            services;

        •   Assessing the needs of individual parties and identifying any additional vendor
            support that may be required—including copying, scanning, forensic imaging, data


                                                 1
           processing, data hosting, trial presentation, and other technology depending on the
           nature of the case;

       •   Identifying any additional human resources that may be needed by the individual
           parties for the organization and substantive review of information;

       Therefore, the Coordinating Discovery Attorney shall assess the most effective and

cost-efficient manner to organize the discovery with input from defense counsel.

       Discovery issues specific to any particular defendant shall be addressed by defense

counsel directly with the Government and not through the Coordinating Discovery Attorney. The

Coordinating Discovery Attorney’s duties do not include providing additional representation

services, and he therefore will not be establishing an attorney-client relationship with any of the

defendants.

       The Government shall provide discovery to the Coordinating Discovery Attorney unless

otherwise agreed. To avoid delay in providing discovery to defense counsel, any additional

discovery not already produced shall be provided directly to the Coordinating Discovery

Attorney, who shall duplicate and distribute the discovery to all defense counsel. The

Government shall work with the Coordinating Discovery Attorney to provide discovery in a

timely manner.

       The Coordinating Discovery Attorney shall petition this Court, ex parte for funds for

outside services and shall monitor all vendor invoices for these services including confirming the

work was as previously agreed. However, her time and the time spent by her staff will be paid

by the Administrative Office of the U.S. Courts, Defender Services Office. All petitions for

outside services shall include a basis for the requested funds and a determination that the costs of

the services are reasonable.




                                                 2
       The Coordinating Discovery Attorney shall also provide this Court with ex parte status

reports depicting the status of work and if any third-party services are used, whether those

services remain within the budget authorized by the Court.

       DATED this 28th day of December 2020.



                                              /s/ Sally J. Berens
                                             Hon. Sally J. Berens
                                             United States Magistrate Judge




                                                 3
